DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application No. SE1830244-8 filed in Kingdom of Sweden on 08/20/2018. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.




Allowable Subject Matter
Claims 1, 2, 5-7, 9-11, 13-19, 21-24 and 27 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5-7, 9-11, 13-19, 21-24 and 27 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of providing and employing network assistance based on event during uplink steaming at an event.

The closest found prior art is listed below:
US 20180367579 A1, which discloses system and method for discovery and access of uplink services.
US 20190394498 A1, which discloses uplink and downlink methods for efficient operation of live uplink streaming services.
US 20180139254 A1, which discloses adaptive video streaming using dynamic radio access network information.
US 20150281305 A1, which discloses selectively uploading videos to a cloud environment.
US 20190173935 A1, which discloses live uplink adaptive streaming.
US 20200351449 A1, which discloses SIP signaling for negotiation between a FLUS source and  FLUS sink for video uplink service.
US 20200359395 A1, which discloses dynamic prioritization for live streaming.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446